                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

MICHAEL FLETCHER,

                   Plaintiff,                               8:20CV0050

     vs.
                                                              ORDER
UNION PACIFIC RAILROAD COMPANY, a
Delaware Corporation;

                   Defendant.


     After conferring with counsel for the parties,


     IT IS ORDERED:

     1)     Counsel for the parties shall discuss what information must be exchanged
            to engage in settlement discussions, and they shall serve formal and/or
            informal discovery requests with responses to be completed on or before
            August 16, 2021.

     2)     The parties shall exercise due diligence in exchanging settlement
            demands or offers.

     3)     Unless the parties believe such efforts would be futile, the parties shall
            engage in alternative dispute resolution by no later than October 15, 2021.

     4)     On or before October 29, 2021, the parties shall contact my chambers to
            either notify the court that the case is settled or to schedule a conference
            call for setting a case progression schedule to trial.

     5)     The clerk shall set an October 29, 2021 internal case management
            deadline.

     Dated this 29th day of June, 2021.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
